 



Exhibit 10.4
STOCKHOLDERS’ AGREEMENT
Dated as of June 17, 2007
between
Lexicon Pharmaceuticals, Inc.
and
Invus, L.P.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
CERTAIN DEFINITIONS
       
 
       
SECTION 1.01 Certain Definitions
    1  
 
       
ARTICLE II
       
 
       
CORPORATE GOVERNANCE
       
 
       
SECTION 2.01 Composition of the Board
    6  
SECTION 2.02 Vacancies
    7  
SECTION 2.03 Committees; Subsidiary Board
    7  
SECTION 2.04 Certificate of Incorporation and By-Laws to Be Consistent
    8  
SECTION 2.05 Approval of the Investor Required for Certain Actions
    8  
SECTION 2.06 Termination of Corporate Governance Provisions
    8  
 
       
ARTICLE III
       
 
       
VOTING OF SHARES
       
 
       
SECTION 3.01 Agreement with Respect to Voting of Common Stock
    9  
SECTION 3.02 Termination of Voting Provisions
    9  
 
       
ARTICLE IV
       
 
       
STANDSTILL, ACQUISITIONS
       
OF SECURITIES AND OTHER MATTERS
       
 
       
SECTION 4.01 Acquisitions of Common Stock
    10  
SECTION 4.02 Rights to Purchase New Securities
    12  
 
       
ARTICLE V
         
RESTRICTIONS ON TRANSFERABILITY OF SECURITIES
       
SECTION 5.01 General
    14  
SECTION 5.02 Restrictive Legends
    15  
SECTION 5.03 Termination of Transfer Restriction Provisions
    15  
 
       
ARTICLE VI
       
 
       
INFORMATION RIGHTS
       

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 6.01 Furnishing of Information; Confidentiality
    16  
 
       
ARTICLE VII
       
MISCELLANEOUS
       
 
       
SECTION 7.01 Termination Generally
    17  
SECTION 7.02 No Recourse
    17  
SECTION 7.03 Notices
    17  
SECTION 7.04 No Third Party Beneficiaries
    18  
SECTION 7.05 Expenses
    18  
SECTION 7.06 Governing Law
    19  
SECTION 7.07 Waiver of Jury Trial
    19  
SECTION 7.08 Specific Performance
    19  
SECTION 7.09 Counterparts
    19  
SECTION 7.10 Entire Agreement
    19  
SECTION 7.11 Assignment
    20  
SECTION 7.12 Amendment
    20  
SECTION 7.13 Waiver
    20  
SECTION 7.14 Severability
    20  
SECTION 7.15 No Partnership
    20  
SECTION 7.16 Public Announcements
    20  
SECTION 7.17 Delays or Omissions
    21  
SECTION 7.18 Interpretation
    21  
SECTION 7.19 Cumulative Remedies
    21  
SECTION 7.20 Construction
    21  

ii



--------------------------------------------------------------------------------



 



STOCKHOLDERS’ AGREEMENT
     This Stockholders’ Agreement (this “Agreement”) is made as of June 17,
2007, among Lexicon Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Invus, L.P., a Bermuda limited partnership (the “Investor”).
     WHEREAS, concurrently with the execution and delivery of this Agreement,
the Company and the Investor will enter into (a) a warrant agreement (the
“Warrant Agreement”) which will govern the terms of warrants to purchase (the
“Warrants”) an aggregate of 16,498,353 shares of common stock, par value $0.001
per share (“Company Common Stock”) to be issued by the Company to the Investor,
(b) a securities purchase agreement (the “Securities Purchase Agreement”), upon
the terms and subject to the conditions of which, (i) the Company will issue and
sell to the Investor, and the Investor will purchase, a number of shares of
Company Common Stock that, together with any shares already owned by the
Investor and any shares received by the Investor upon exercise of the Warrants,
equal to 40% of the outstanding shares of Company Common Stock and (ii) the
Investor will have the right to cause the Company to conduct up to two Rights
Offerings (as defined herein) and (c) a registration rights agreement (the
“Registration Rights Agreement”) providing for certain registration rights with
respect to the Company Common Stock issuable as contemplated by the Securities
Purchase Agreement and upon the exercise of the Warrants; and
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein contained, and intending to be legally bound hereby, the
Investor and the Company hereby agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
     SECTION 1.01   Certain Definitions. (a) As used in this Agreement, the
following terms shall have the following respective meanings:
     “affiliate” means, with respect to a specified person, a person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified person.
     “beneficial owner” (and the related terms “beneficially owned,” “beneficial
owner” and “beneficial ownership”) has the meaning ascribed to such term in
Rule 13d-3 under the Exchange Act.
     “Board” means the Board of Directors of the Company.
     “By-Laws” means the Restated By-Laws of the Company, effective February 3,
2000, as they may hereafter be amended from time to time.
     “Cause” means, with respect to any director, a conviction of, or a plea of
nolo contendere to, a crime constituting (i) a felony under the laws of the
United States or any state thereof or (ii) a misdemeanor for which a sentence of
more than six months’ imprisonment is imposed.

 



--------------------------------------------------------------------------------



 



     “Certificate of Incorporation” means the Restated Certificate of
Incorporation of the Company, dated as of April 5, 2000, as it may hereafter be
amended from time to time.
     “Commission” means the Securities and Exchange Commission.
     “Confidential Information” means any information obtained by the Investor
pursuant to Section 6.01, except for any information that (a) is or becomes
publicly available other than as a result of a disclosure by the Investor,
(b) is already in the Investor’s possession (provided, that such information was
not known by the Investor to be subject to any legal or contractual obligation
of confidentiality owed to the Company), (c) is or becomes available to the
Investor on a non-confidential basis from a source other than the Company
(provided, that such source was not known by the Investor to be subject to any
legal or contractual obligation to the Company to keep such information
confidential), or (d) is independently developed by the Investor or on the
Investor’s behalf without violating any of the Investor’s obligations under
section 6.01(c).
     “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, or as trustee or executor,
of the power to direct or cause the direction of the management and policies of
a person, whether through the ownership of voting securities, as trustee or
executor, by contract, credit arrangement or otherwise, including the ownership,
directly or indirectly, of securities having the power to elect a majority of
the board of directors or similar body governing the affairs of such person.
     “DGCL” means the General Corporation Law of the State of Delaware, as in
effect from time to time.
     “Encumbrance” (including correlative terms such as “Encumber”) means any
security interest, pledge, mortgage, lien, charge, adverse claim of ownership or
use, hypothecation, violation, condition or restriction of any kind or other
encumbrance of any kind.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “group” means a “group” within the meaning of Section 13(d)(3) of the
Exchange Act.
     “Independence Standard” means the standard of independence necessary for a
director to qualify as an “Independent Director” as such term (or any
replacement term) is used under the rules and listing standards of the Nasdaq
Stock Market or any other securities exchange on which the Company Common Stock
is then listed as such rules and listing standards may be amended from time to
time.
     “Independent Directors” means directors who comply with the Independence
Standards.
     “Initial Closing” means the closing of the issuance, purchase and sale of
the Initial Shares (as such term is defined in the Securities Purchase
Agreement) as contemplated by the Securities Purchase Agreement.

2



--------------------------------------------------------------------------------



 



     “Investor Designated Director” means such person as is so designated by the
Investor prior to the Initial Closing and from time to time in accordance with
this Agreement, to serve as a member of the Board.
     “Law” means any statute, law (including common law), ordinance, regulation,
rule, code, executive order, injunction, judgment, decree or other order issued
or promulgated by any national, supranational, state, federal, provincial, local
or municipal government or any administrative or regulatory body with authority
therefrom with jurisdiction over the Company or the Investor, as the case may be
(including any requirements under the DGCL and the Exchange Act).
     “Marketed Offering” means a registered, underwritten Qualified Offering
that is broadly marketed and has at least 12 buyers (which shall include a
registered, directed share program to at least such number of buyers).
     “Nasdaq Regulation” means the rules and regulations of the Nasdaq Stock
Market or any other applicable securities exchange on which the Company Common
Stock is then listed.
     “New Securities” means any capital stock of the Company, whether now
authorized or not, and rights, options or warrants to purchase such capital
stock, and securities of any type whatsoever (including convertible debt
securities) that are, or may become, convertible into or exchangeable or
exercisable for capital stock of the Company; provided, that the term “New
Securities” does not include (a) capital stock or rights, options or warrants to
acquire capital stock of the Company issued to employees, consultants, officers
or directors of the Company or any Subsidiary, or which have been reserved for
issuance, pursuant to employee stock option, stock purchase, stock bonus plan,
or other similar compensation plan or arrangement approved by the Board,
(b) securities of the Company issued to all then-existing stockholders in
connection with any stock split, stock dividend, reclassification or
recapitalization of the Company, (c) securities of the Company issued upon the
exercise of warrants that are outstanding as of the date of this Agreement, and
(iv) securities of the Company issued in connection with a transaction of the
type described in Rule 145 under the Securities Act.
     “Permitted Transferee” means, with respect to a specified person, any
affiliate of such person.
     “person” means any individual, corporation, partnership, limited
partnership, limited liability company, syndicate, person (including a “person”
or “group” within the meaning of Section 13(d)(3) of the Exchange Act), trust,
association, or entity or government, political subdivision, agency or
instrumentality of government.
     “Qualified Offering” means a bona fide financing transaction by the Company
comprised of an issuance of Company Common Stock by the Company (excluding any
shares issued pursuant to stock options or other stock-based awards issued to
employees, consultants, officers or directors of the Company or any Subsidiary,
warrants outstanding as of the date hereof, the issuance of the Initial Shares,
the issuance of any Warrant Shares and the Rights Offerings) at a price greater
than $4.50 per share (appropriately adjusted for any stock splits,

3



--------------------------------------------------------------------------------



 



reverse splits, stock dividends, combinations or similar transactions occurring
after the date hereof and prior to any such Qualified Offering) and which
transaction is not entered into in connection with the entry by the Company into
any other transaction (including, a collaboration or license for the discovery,
development or commercialization of pharmaceutical products) involving the
purchaser of such Company Common Stock.
     The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and the declaration or ordering of the
effectiveness of such registration statement by the Commission.
     “Related Agreements” means the Securities Purchase Agreement, the
Registration Rights Agreement and the Warrant Agreement.
     “Representative” means, as to any person, such person’s affiliates and its
and their directors, officers, employees, agents, advisors (including financial
advisors, counsel and accountants) and such person’s financing sources.
     “Required Director Number” shall mean (i) until the first anniversary of
the Initial Closing, three Investor Designated Directors, (ii) from and after
the first anniversary of the Initial Closing, a number of Investor Designated
Directors equal to the greater of three or 30% of all members of the Board,
rounded up to the nearest whole number of directors; provided, that, if the
percentage of all the outstanding shares of Company Common Stock represented by
the number of shares of Company Common Stock beneficially owned by the Investor
falls below 30%, then the Required Director Number shall be a number of Investor
Designated Directors equal to such percentage of all members of the Board,
rounded up to the nearest whole number of directors, and (iii) from and after
the date on which the shares of Company Common Stock (excluding any Restricted
Shares) beneficially owned by the Investor represent more than 50% of the total
number of shares of Company Common Stock then outstanding, a percentage of all
the members of Board, rounded up to the nearest whole number of directors, equal
to the percentage of all the outstanding Company Common Stock represented by the
number of shares of Company Common Stock (including Restricted Shares)
beneficially owned by the Investor.
     “Rights” means the rights to purchase shares of Company Common Stock to be
issued by the Company pursuant to the Rights Offerings as contemplated by the
Securities Purchase Agreement.
     “Rights Offerings” means the issuance by the Company to its stockholders of
rights to purchase shares Company Common Stock as contemplated by the Securities
Purchase Agreement.
     “Rights Offering Threshold” means, as applicable, the First Rights Offering
Amount or the Second Rights Offering Amount (as such terms are defined in the
Securities Purchase Agreement).
     “Rule 144” means Rule 144 under the Securities Act, as such rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

4



--------------------------------------------------------------------------------



 



     “Sale” means any sale, assignment, transfer, distribution or other
disposition of a security or of a participation therein, or other conveyance of
legal or beneficial interest therein, or any short position in a security or any
other action or position otherwise reducing risk related to ownership through
hedging or other derivative instruments.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Sell” and “Sold” means to complete a Sale.
     “subsidiary” or “subsidiaries” of any person means any corporation,
partnership, limited liability company, joint venture, association or other
legal entity of which such person (either alone or together with any other
subsidiary) owns, directly or indirectly, more than 50% of the stock or other
equity interests, the holders of which are generally entitled to vote for the
election of the board of directors or other governing body of such corporation
or other legal entity.
     “Unaffiliated Board” means a majority of (a) the members of the Board not
designated by the Investor pursuant to this Agreement and present at any meeting
at which an action by such members is to be taken or (b) all of the members of
the Board not designated by the Investor pursuant to this Agreement, if action
is taken by written consent as permitted under the By-Laws.
     “Unrestricted Shares” means all shares of Company Common Stock beneficially
owned by the Investor that are not Restricted Shares.
     “Warrant Shares” means any shares of Company Common Stock issuable upon the
exercise of the Warrants.
     (b)   Each of the following terms is defined in the Section set forth
opposite such term:

          Location of Defined Term   Definition
Agreement
  Preamble
Company
  Preamble
Company Common Stock
  Recitals
Investor
  Preamble
Midrange Price
  § 4.02(c)
Notice of Issuance
  § 4.02(b)
Offering Size
  § 4.02(c)
Overallotment Shares
  § 4.02(d)
Percentage Limit
  § 4.01(a)
Pro Rata Number
  § 4.02(a)
Price Range
  § 4.02(c)
Registration Rights Agreement
  Recitals
Restricted Shares
  § 4.01(a)

5



--------------------------------------------------------------------------------



 



          Location of Defined Term   Definition
Securities Purchase Agreement
  Recitals
Subsidiary Board
  § 2.03(c)
Warrant Agreement
  Recitals
Warrants
  Recitals

ARTICLE II
CORPORATE GOVERNANCE
     SECTION 2.01   Composition of the Board. (a) From and after the Initial
Closing, the Investor shall be entitled to designate the Required Director
Number of persons to serve as members of the Board. Prior to the Initial
Closing, the Investor shall designate three persons for election or appointment
as Investor Designated Directors and the Company shall nominate such designees
and shall take such further action as may be necessary to cause such designees
to be elected or appointed to the Board as Investor Designated Directors
effective no later than the Initial Closing Date (as such term is defined in the
Securities Purchase Agreement) and from time to time upon changes in the
Required Number of Directors. The Board shall include its determination that the
Investor Designated Directors are Independent Directors in any minutes relating
to a meeting at which such determination is made (or, if action is taken by the
unanimous written consent of the Board, in any consent filed with the minutes of
the proceedings of the Board) and in any filing, announcement or other document
or communication required by applicable Law or Nasdaq Regulation. So long as the
Board shall remain classified under the DGCL, it shall be divided into three
classes of an equal, or as close as possible to an equal, number of directors
and the Investor Designated Directors shall be allocated among the classes of
the Board as equally as possible (for example, the initial three Investor
Designated Directors shall each be placed in different classes) and shall
otherwise serve and be compensated in a manner consistent with the other members
of the Board and the terms of the Certificate of Incorporation and the By-Laws.
     (b)   From and after the Initial Closing, in connection with each
stockholders’ meeting of the Company at which directors will be elected, the
Investor shall be entitled, at any time prior to the mailing of the applicable
proxy statement of the Company, to designate and nominate for election to the
Board the Investor Designated Directors in accordance with Section 2.01(a). The
Company and the Board will include the Investor’s designees in each slate of
directors proposed, recommended or nominated for election by the Company or the
Board, and will recommend and use all reasonable efforts to cause the election
of such designees.
     (c)   The Company, subject to the Board’s fiduciary duties, shall take all
necessary and desirable actions within its control (including calling special
meetings of the Board and stockholders) to effectuate the provisions of this
Section 2.01. Without limiting the foregoing, the Company shall use its best
efforts, in connection with each annual or special meeting of stockholders held
to elect directors to the Board, to solicit from its stockholders eligible to
vote in the election of directors proxies in favor of the election of each
person designated for election as an Investor Designated Director in accordance
with this Section 2.01,

6



--------------------------------------------------------------------------------



 



and against the election of any candidate whose election would adversely impact
the election to, or opportunity to serve on, the Board of any such Investor
Designated Director.
     SECTION 2.02   Vacancies. From and after the Initial Closing, in the event
of any vacancy for any reason in any Board seat reserved for Investor Designated
Directors, the Investor shall have the sole right to nominate another person to
serve as an Investor Designated Director. To the extent permitted by the
Certificate of Incorporation and the By-Laws, the Company shall nominate such
designees and shall take such further action as may be necessary to cause such
designees to be elected or appointed to the Board as Investor Designated
Directors as soon as possible after the occurrence of the nomination to fill
such vacancy. No Investor Designated Director shall be removed as a director of
the Company without Cause, without the approval of a majority of the other
Investor Designated Directors then in office.
     SECTION 2.03   Committees; Subsidiary Board. (a) From and after the Initial
Closing, the Board shall have such committees as may be required by applicable
Law or Nasdaq Regulation, and such other committees as the Board may from time
to time establish. Each such committee and the Board shall take all actions
necessary so that each such committee shall be comprised of not less than three
directors. From and after the Initial Closing, upon the request of the Investor
and to the extent permitted by applicable Law and Nasdaq Regulation, subject to
Section 2.03(b), the Company and the Board shall take all actions necessary so
that the Investor shall have the same proportional representation (rounded to
the nearest whole number of directors, but in no event less than one) on each
committee of the Board as it has on the Board. The quorum, notice and action
requirements of each committee of the Board shall, to the extent requested by
the Investor, be the same as the quorum, notice and action requirements of the
Board.
     (b)   To the extent that no Investor Designated Director is permitted under
applicable Law or Nasdaq Regulations to serve on a particular committee of the
Board, the Company and the Board shall take all action necessary to permit at
least one Investor Designated Director to attend each meeting of such committee
as a non-voting observer, in each case to the extent permitted by such
applicable Law or Nasdaq Regulation, and such observer shall be provided with
such notice of the meeting and information regarding the meeting as is provided
to members of such committee. Notwithstanding the foregoing, if the Board is to
consider a transaction involving the Company, on the one hand, and the Investor
or its affiliates, on the other hand, and the Board establishes a special
committee in connection with the consideration of such transaction, the Investor
Designated Directors shall not be entitled to be members of, and the Investor
shall not be entitled to attend, the meetings of such special committee.
     (c)   Subject to applicable Law and Nasdaq Regulations, from and after the
Initial Closing, upon the request of the Investor, the Company and the Board
shall take all actions necessary so that the composition of the board of
directors, general partner, managing member (or controlling committee thereof)
or any other board or committee serving a similar function with respect to each
of the Company’s subsidiaries (each a “Subsidiary Board”) and each committee of
each Subsidiary Board shall be proportionate to the composition requirements of
the Board and of each committee thereof, such that the Investor shall have the
same proportional representation (rounded to the nearest whole number of
directors, but in no event less than one) on each Subsidiary Board and committee
thereof as it has on the Board and committees thereof.

7



--------------------------------------------------------------------------------



 



The quorum, notice and action requirements of each Subsidiary Board and of each
committee of each Subsidiary Board shall, to the extent requested by the
Investor, be the same as the quorum, notice and action requirements of the Board
and each committee thereof.
          SECTION 2.04   Certificate of Incorporation and By-Laws to Be
Consistent. The Board shall take or cause to be taken all lawful action
necessary or appropriate to ensure that none of the Certificate of Incorporation
or the By-Laws or any of the corresponding constituent documents of the
Company’s subsidiaries contain any provisions inconsistent with this Agreement
or which would in any way nullify or impair the terms of this Agreement or the
rights of the Company or of the Investor hereunder.
          SECTION 2.05   Approval of the Investor Required for Certain Actions.
From and after the Initial Closing, in addition to any approval by the Board
required by the Certificate of Incorporation, the By-Laws, applicable Law or
Nasdaq Regulation, the prior written approval of the Investor shall be required
in order for the Company to take, or the Board to approve, authorize or effect,
any of the following (including by merger, consolidation or otherwise):
     (a)   the creation (by reclassification or otherwise) or issuance of any
new class or series of shares of capital stock of the Company (or securities
convertible into or exercisable for shares of capital stock of the Company)
having rights, preferences or privileges senior to or on parity with the Company
Common Stock;
     (b)   any amendment to the Certificate of Incorporation or By-Laws, or the
adoption of or amendment to the certificate of incorporation or by-laws of any
subsidiary of the Company, that would adversely affect the Investor’s rights
under this Agreement or any of the Related Agreements;
     (c)   any action to repurchase, retire, redeem or otherwise acquire any
equity securities (or securities convertible into or exchangeable for equity
securities) of the Company or any subsidiary of the Company, pursuant to
self-tender offers, stock repurchase programs, open market transactions,
privately-negotiated purchases or otherwise;
     (d)   any increase in the authorized number of directors of the Board above
twelve (12);
     (e)   take any action to adopt, or propose to adopt, or maintain any
shareholders’ rights plan, “poison pill” or other similar plan or agreement,
unless the Investor is exempt from the provisions of such shareholders’ rights
plan, “poison pill” or other similar plan or agreement; or
     (f)   any authorization of, or entering into an agreement for, or the
commitment to agree to take, any of the foregoing actions.
          SECTION 2.06   Termination of Corporate Governance Provisions. (a) The
provisions of Section 2.01, 2.02, 2.03 and 2.04 shall terminate on the date on
which the shares of Company Common Stock beneficially owned by the Investor
represent less than 10% of the aggregate number of shares of Company Common
Stock then outstanding. The Investor shall

8



--------------------------------------------------------------------------------



 



have the right to cause any or all of the provisions of Sections 2.01, 2.02,
2.03 and 2.04, as specified in writing by the Investor, to terminate on any date
following the date on which the shares of Company Common Stock (excluding any
Restricted Shares) beneficially owned by the Investor represent more than 50% of
the aggregate number of shares of Company Common Stock then outstanding.
          (b)   The provisions of Section 2.05 shall terminate upon the earlier
to occur of (i) the tenth anniversary of the Initial Closing and (ii) the date
on which the shares of Company Common Stock beneficially owned by the Investor
represent less than 15% of the aggregate number of shares of Company Common
Stock then outstanding.
ARTICLE III
VOTING OF SHARES
          SECTION 3.01   Agreement with Respect to Voting of Common Stock.
(a) In any election of directors at a meeting of the stockholders of the Company
occurring following the Initial Closing, so long as the Company is in compliance
with Article 2 and the Required Director Number of Investor Designated Directors
are nominated to and, if applicable serving on, the Board, the Investor shall
cause all shares of Company Common Stock held by it and entitled to vote for the
election of directors to be represented at such meeting either in person or by
proxy and to be voted for all persons nominated by the Board for election as
directors, including the Investor Designated Directors.
          (b)   With respect to all other matters submitted to a vote of the
holders of Company Common Stock after the Initial Closing, the Investor shall
vote any Restricted Shares beneficially owned by it, if any, on such matters in
the same proportion as all the votes cast by other holders of Company Common
Stock, unless the Investor and the Company (acting with the approval of the
Unaffiliated Board) shall agree otherwise, and shall be free to vote all
Unrestricted Shares in its sole discretion.
          SECTION 3.02   Termination of Voting Provisions. The provisions of
Section 3.01 shall terminate on the earliest to occur of:
     (a)   the tenth anniversary of the Initial Closing;
     (b)   the date on which the shares of Company Common Stock beneficially
owned by the Investor represent less than 10% of the aggregate number of shares
of Company Common Stock then outstanding;
     (c)   on the date on which the shares of Company Common Stock (excluding
any Restricted Shares) beneficially owned by the Investor represent more than
50% of the aggregate number of shares of Company Common Stock then outstanding;
or
     (d)   the termination of 4.01 pursuant to Section 4.01(c).

9



--------------------------------------------------------------------------------



 



ARTICLE IV
STANDSTILL, ACQUISITIONS
OF SECURITIES AND OTHER MATTERS
     SECTION 4.01   Acquisitions of Common Stock. (a) From and after the Initial
Closing, without the prior approval of the Unaffiliated Board, the Investor
shall not, and shall cause its affiliates not to, purchase or otherwise acquire,
directly or indirectly, beneficial ownership of any shares of Company Common
Stock if, after giving effect to any such acquisition, the number of shares of
Company Common Stock beneficially owned by the Investor would exceed 49% of the
aggregate number of shares of Company Common Stock then outstanding.
Notwithstanding the foregoing, this Section 4.01 shall not restrict the
acquisition by the Investor or its affiliates of any securities of the Company
(i) by way of stock splits, stock dividends, reclassifications,
recapitalizations, or other distributions by the Company to holders of the
Company Common Stock, or (ii) pursuant to the acquisition of Company Common
Stock or other securities as permitted or contemplated by the Related
Agreements, including upon the exercise of Rights issued in accordance with the
Securities Purchase Agreement and the acquisition of any New Securities pursuant
to Section 4.02. Any shares of Company Common Stock acquired by the Investor
from third parties after the date hereof, to the extent, and for so long as,
such shares result in the Investor beneficially owning in excess of the
Percentage Limit of all shares of Company Common Stock then outstanding, are
referred to herein as “Restricted Shares”. For the avoidance of doubt, no shares
of Common Stock that were Unrestricted Shares shall become Restricted Shares
upon and as a result of the acquisition by the Investor or its affiliates of
additional shares of Company Common Stock as contemplated by the second sentence
of this Section 4.01(a). “Percentage Limit” shall mean 40%; provided, that if,
as a result of any acquisition by the Investor or its affiliates of additional
shares of Company Common Stock or other securities as contemplated by the second
sentence of this Section 4.01(a), the Investor’s percentage ownership (excluding
any shares that are Restricted Shares immediately prior to such acquisition) of
all the outstanding shares of Company Common Stock would exceed 40%, then the
Percentage Limit shall be such percentage ownership.
     (b)   Except for acquisitions and actions permitted by this Article IV and
by the Related Agreements, the Investor agrees that, from and after the Initial
Closing, it will not, and shall cause its affiliates not to, without the prior
approval of the Unaffiliated Board, directly or indirectly:
     (i)   make or participate, directly or indirectly, in any “solicitation” of
“proxies” (as such terms are used in the rules of the Commission) to vote any
voting securities of the Company or any subsidiary thereof; provided, however,
that the prohibition in this Section 4.01(b) shall not apply to solicitations
exempted from the proxy solicitation rules by Rule 14a-2 under the Exchange Act
or any successor provision;
     (ii)   submit to the Board a written proposal for or offer of (with or
without conditions), any merger, recapitalization, reorganization, business
combination or other extraordinary transaction involving the Company or any
subsidiary thereof or any of their securities or assets, or make any public
announcement with respect

10



--------------------------------------------------------------------------------



 



to such a proposal or offer if it would reasonably be expected that the Company
would conclude that it would have to make a public announcement of such
proposal;
     (iii)   enter into any discussions, negotiations, arrangements or
understandings with any third party (other than any person that would be a
Permitted Transferee) with respect to any of the foregoing or any transaction
prohibited by Section 4.01(a), or otherwise form, join or in any way engage in
discussions relating to the formation of, or participation in, a group with any
third party (other than any person that would be a Permitted Transferee), in
connection with any of the foregoing or any transaction prohibited by
Section 4.01(a); or
     (iv)   request the Company or any of its Representatives, directly or
indirectly, to amend or waive any provision of this paragraph (including this
sentence);
provided, however, that none of the foregoing shall (A) prevent, restrict,
Encumber or in any way limit the exercise of the fiduciary rights and
obligations of any Investor Designated Director as a director or prevent,
restrict, Encumber or in any way limit the ability of any Investor Designated
Director to vote on matters, influence officers, employees, agents, management
or the other directors of the Company, to take any action or make any statement
at any meeting of the Board or any committee thereof, or otherwise act in his or
her capacity as director; (B) prevent the Investor or any affiliate thereof from
Selling any shares of Company Common Stock held by it or voting its shares of
Company Common Stock; (C) apply to or restrict any discussions or other
communications between or among directors, members, officers, employees or
agents of any member of the Investor or any affiliate thereof; (iv) prohibit the
Investor or any affiliate thereof from soliciting, offering, seeking to effect
or negotiating with any person with respect to transfers of shares of Company
Common Stock otherwise permitted by this Section 4.01 or (D) restrict any
disclosure or statements required to be made by any Investor Designated Director
or the Investor under applicable Law or Nasdaq Regulation.
     (c)   The provisions of this Section 4.01 shall terminate on the earliest
to occur of:
     (i)   the tenth anniversary of the Initial Closing;
     (ii)   the date on which the shares of Company Common Stock beneficially
owned by the Investor represent less than 10% of the aggregate number of shares
of Company Common Stock then outstanding;
     (iii)   on the date on which the shares of Company Common Stock (excluding
any Restricted Shares) beneficially owned by the Investor represent more than
50% of the aggregate number of shares of Company Common Stock then outstanding;
     (iv)   the date on which any person announces or makes public any proposal
or offer relating to (i) any direct or indirect acquisition or purchase, in one
transaction or a series of transactions, of assets (including equity securities
of any subsidiary of the Company) or businesses that constitute 50% or more of
the

11



--------------------------------------------------------------------------------



 



revenues, net income or assets of the Company and its subsidiaries, taken as a
whole, or 50% or more of any class of equity securities of the Company, (ii) any
tender offer or exchange offer that if consummated would result in any person
beneficially owning 50% or more of any class of equity securities of the
Company, or (iii) any merger, consolidation, business combination,
recapitalization, liquidation, dissolution, joint venture, share exchange or
similar transaction involving the Company or any of its subsidiaries pursuant to
which any person or the stockholders of any person would beneficially own 50% or
more of any class of equity securities of the Company or of any resulting parent
company of the Company, or on which the Board recommends, proposes to recommend,
approves or proposes to approve any of the foregoing transactions; or
     (v)   the date on which any person (other than the Investor or its
affiliates or any other person controlled by the Investor) acquires beneficial
ownership, in one or a series of transactions, of assets (including equity
securities of any subsidiary of the Company) or businesses that constitute 20%
or more of the revenues, net income or assets of the Company and its
subsidiaries, taken as a whole, or 20% or more of any class of equity securities
of the Company, or on which the Board recommends, proposes to recommend,
approves or proposes to approve any of the foregoing transactions.
     SECTION 4.02   Rights to Purchase New Securities. (a) From and after the
Initial Closing, in the event that the Company proposes to issue New Securities,
except in connection with a bona fide acquisition of the business or assets of
another person (it being understood that in such event, the Investor shall be
entitled to purchase in the open market a number of shares of Company Common
Stock necessary to maintain its Pro Rata Number), the Investor shall have the
right to purchase, in lieu of the person to whom the Company proposed to issue
such New Securities, in accordance with paragraph (b) below, a number of New
Securities equal to the product of (i) the total number or amount of New
Securities which the Company proposes to issue at such time and (ii) a fraction
the numerator of which shall be the total number of shares of Company Common
Stock which the Investor beneficially owns at the relevant measurement point
(excluding shares, if any, acquired by the Investor in violation of its
obligations under Section 4.01), and the denominator of which shall be the
aggregate number of shares of Company Common Stock then outstanding (the number
referred to in clause (ii), the “Pro Rata Number”).
     (b)   Subject to the provisions of Section 4.02(c), in the event that the
Company proposes to undertake an issuance of New Securities, it shall give
written notice (a “Notice of Issuance”) of its intention to the Investor
indicating the exact price per New Security and the exact number of New
Securities to be issued by the Company, and describing the material terms of the
New Securities and the material terms upon which the Company proposes to issue
such New Securities. The Investor shall have 10 business days from the date of
receipt of the Notice of Issuance to agree to purchase all or a portion of the
Investor’s pro rata share of such number of New Securities (as determined
pursuant to paragraph (a) above) for the same consideration and otherwise upon
the terms specified in the Notice of Issuance (unless better terms are provided
to any other purchaser) by giving written notice to the Company and stating
therein the quantity of New Securities to be purchased by the Investor. If the
Investor exercises its right to

12



--------------------------------------------------------------------------------



 



purchase New Securities pursuant to this Section 4.02(b), the purchase and sale
of such New Securities shall close at the same time as the issuance of New
Securities to the other purchaser or purchasers and, subject to the preceding
sentence, shall be issued on the same terms and subject to the same conditions
as applicable to the other purchaser or purchasers; provided, that (i) such
terms and conditions applicable to the Investor shall not include any
restrictions on the transferability of such New Securities or any standstill,
voting or other restriction, it being understood that all restrictions of such
nature are contained in this Agreement, (ii) the Investor shall not be required
to make any representations and warranties except those that relate solely to
the Investor and (iii) the Investor will not be required to undertake any
indemnification obligation. The rights given by the Company under this
Section 4.02(b) shall terminate if unexercised within 10 business days after
receipt of the Notice of Issuance referred to in this Section 4.02(b).
Notwithstanding anything to the contrary contained herein, if (i) the price or
any other material terms upon which the Company proposes to issue such New
Securities are amended by the Company following the delivery to the Investor of
the Notice of Issuance or (ii) the offering of New Securities to which a Notice
of Issuance relates is not completed within 60 days from the delivery of such
notice to the Investor, the Investor’s election with respect to the purchase of
New Securities covered by such Notice of Issuance shall be void and the Company
shall be obligated to deliver a new Notice of Issuance to the Investor, and the
Investor shall be entitled to make a new election with respect to the purchase
by it of New Securities covered by such notice within the 10-business day period
from the date of delivery of the new Notice of Issuance and otherwise in
accordance with the procedure specified in the second sentence of this
Section 4.02(b).
     (c)   Notwithstanding anything to the contrary contained in
Section 4.02(b), if the Company proposes to issue New Securities in an aggregate
amount of at least $25,000,000, in a Marketed Offering, the Notice of Issuance
may, (A) in lieu of providing the price at which the Company proposes to issue
New Securities as a fixed dollar amount, provide an estimated range of prices
within which the underwriter for such offering reasonably estimates the shares
will ultimately be priced and (B) in lieu of providing an exact number of New
Securities to be issued by the Company in such offering, provide an estimated
number the underwriter for such offering reasonably estimates will ultimately be
issued in such offering (the “Offering Size”). If the Investor desires to
exercise its rights under this Section 4.02 with respect to such Marketed
Offering, the Investor shall be required to make an election with respect to the
purchase of up to a number of New Securities being offered equal to its pro rata
portion of the Offering Size no later than 10 business days from the date of
receipt of the Notice of Issuance; provided, that (i) the Investor’s obligation
to purchase the number of New Securities subject to its election shall be
conditioned upon (A) the issuance by the Company of a number of shares of
Company Common Stock at least equal to the Offering Size and (B) the New
Securities so issued being priced not higher than 10% above the closing price of
the Company Common Stock on the Nasdaq Stock Market or the principal securities
exchange on which the Company Common Stock is then listed on the date
immediately prior to the date on which the Notice of Issuance is delivered to
the Investor pursuant to this Section 4.02(c) (the “Midrange Price”) and not
lower than 10% below the Midrange Price (the “Price Range”).
     Any Notice of Issuance provided by the Company to the Investor in
connection with a Marketed Offering may specify a number of shares, not to
exceed 15% of the Offering Size, that the underwriters or agents in such
offering shall be entitled to purchase upon exercise

13



--------------------------------------------------------------------------------



 



of an overallotment option, if any (the “Overallotment Shares”). If the Investor
desires to exercise its rights under this Section 4.02 with respect to
Overallotment Shares, the Investor shall be required to make an election with
respect to the purchase of up to its pro rata portion of the Overallotment
Shares at the same time the Investor makes an election pursuant to Section
4.02(c); provided, that (i) the Investor’s obligation to purchase Overallotment
Shares in accordance with its election shall be conditioned upon the
Overallotment Shares being priced within the Price Range.
     The Investor shall be required to make the election contemplated by this
Section 4.02(c) only with respect to that amount of New Securities as shall not
exceed the current Rights Offering Threshold. The Investor shall retain the
right to make an election in accordance with Section 4.02(b) following the final
determination of the offering price and the number of New Securities, and, if
applicable, the underwriters’ determination with respect to their exercise of
their overallotment option, in any such Marketed Offering with respect to
(i) all New Securities exceeding the current Rights Offering Threshold, (ii) all
New Securities in excess of the Offering Size and, if applicable, any
overallotment option in excess of the number of Overallotment Shares specified
in the Notice of Issuance provided by the Company in connection with such
Marketed Offering, (iii) all New Securities priced outside the Price Range and
(iv) all New Securities in any offering where the Offering Size is not met. If
an offering contemplated by Section 4.02(c) is not completed within 60 days
following the Notice of Issuance with respect thereto, then the Company will be
required to comply again with the provisions of Sections 4.02(b) and 4.02(c) in
order to avail itself of the benefits of this Section 4.02(c). In case an
offering contemplated by this Section 4.02(c) is consummated, the Investor shall
be obligated to purchase its shares hereunder at the closing of such offering if
and to the extent the conditions to the Investor’s obligations hereunder are
met, and if such conditions are not met and to the extent the Investor exercises
its right under this Section 4.02, the Investor shall purchase such shares as
promptly as reasonably practicable thereafter, and on the same terms and subject
to the same conditions that would be applicable to the underwriters in such
offering; provided, however that (i) such terms and conditions applicable to the
Investor shall not include any restrictions on the transferability of such New
Securities or any standstill, voting or other restrictions, it being understood
that all restrictions of such nature are contained in this Agreement, (ii) the
Investor shall not be required to make any representations and warranties except
those that relate solely to the Investor and (iii) the Investor shall not be
required to undertake any indemnity obligations.
     (d)   The provisions of this Section 4.02 shall terminate upon the earlier
to occur of the tenth anniversary of the Initial Closing and the date on which
the Investor beneficially owns less than 10% of the aggregate number of shares
of Company Common Stock then outstanding.
ARTICLE V
RESTRICTIONS ON TRANSFERABILITY OF SECURITIES
     SECTION 5.01   General. (a) The shares of Company Common Stock beneficially
owned by the Investor shall not be subject to transfer restrictions, except as
expressly provided in this Article 5.

14



--------------------------------------------------------------------------------



 



          (b)   The Investor agrees that neither it nor its affiliates will
transfer shares of Company Common Stock to any person (other than a Permitted
Transferee) if, to the knowledge of the Investor, after such transfer the
purchaser thereof (or any person or group including such purchaser) would
beneficially own more than 14.9% of the aggregate number of shares of Company
Common Stock then outstanding; provided, however, that, subject to Section 4.01,
this Section 5.01(b) shall not restrict the Investor from tendering, voting or
otherwise having its shares participate in any tender offer or exchange offer or
any merger, consolidation, business combination, recapitalization, liquidation,
dissolution, joint venture, share exchange or similar transaction.
          SECTION 5.02   Restrictive Legends. (a) Each certificate evidencing
shares of Company Common Stock shall be stamped or otherwise imprinted with
legends in substantially the following form (in addition to any legends required
by agreement or by applicable state securities Laws):
     (i)   THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH SECURITIES GENERALLY MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR PURSUANT TO AN
APPLICABLE EXEMPTION FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS
OF SAID ACT.
     (ii)   THE SECURITIES EVIDENCED HEREBY ARE SUBJECT TO CERTAIN RESTRICTIONS
UNDER THE TERMS OF THE STOCKHOLDERS’ AGREEMENT DATED      , 2007, AS AMENDED
FROM TIME TO TIME, BETWEEN THE ISSUER AND THE HOLDER HEREOF AND MAY NOT BE
OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN ACCORDANCE WITH
THE TERMS OF THAT AGREEMENT.
          (b)   The Company shall, at the request of a holder of shares of
Company Common Stock, remove from each certificate evidencing such shares
transferred in compliance with the terms of Section 5.01 and with respect to
which no rights or obligations under this Agreement shall transfer, the legend
described in Sections 5.02(a)(ii), and shall remove from each certificate
evidencing such shares the legend described in Section 5.02(a)(i) if such shares
are to be transferred in a transaction registered under the Securities Act or
pursuant to Rule 144.
          SECTION 5.03   Termination of Transfer Restriction Provisions. The
provisions of Section 5.01 shall terminate on the earliest to occur of:
     (a)   the tenth anniversary of the Initial Closing;
     (b)   the date on which the shares of Company Common Stock beneficially
owned by the Investor represent less than 10% of the aggregate number of shares
of Company Common Stock then outstanding; or

15



--------------------------------------------------------------------------------



 



     (c)   on the date on which the shares of Company Common Stock (excluding
any Restricted Shares) beneficially owned by the Investor represent more than
50% of the aggregate number of shares of Company Common Stock then outstanding.
ARTICLE VI
INFORMATION RIGHTS
          SECTION 6.01   Furnishing of Information; Confidentiality. (a) The
Company shall furnish or make available to the Investor and its Representatives,
promptly after such information becomes available to the Company:
     (i)   such annual budget, business plans and financial forecasts as are
customarily provided to the Board;
     (ii)   following the end of each fiscal quarter and fiscal year of the
Company, such consolidated financial statements and operations reports of the
Company (including audit reports with respect to fiscal years) as are
customarily provided to the Board;
     (iii)   following the end of each calendar month, such internal management
financial and operations reports regarding the Company’s financial results and
operations as are customarily provided to the Company’s senior management;
     (iv)   all information that is provided to members of the Board in their
capacity as such; and
     (v)   such other financial, management and operations reports reasonably
requested by the Investor (including audited annual and unaudited quarterly
financial statements in the event the Company is no longer obligated to provide
such information in filings with the Commission).
          (b)   The Company shall, and shall cause its subsidiaries and the
officers, directors, employees, auditors and agents of the Company and its
subsidiaries to, afford the Investor and its Representatives reasonable access
at all reasonable times to the officers, employees, agents, properties, offices
and other facilities, books and records of the Company and each subsidiary.
          (c)   All Confidential Information shall be kept confidential by the
Investor and shall not be disclosed by the Investor in any manner whatsoever
other than as may be required by applicable Law or Nasdaq Regulation. The
Investor acknowledges that any information provided to the Investor by the
Company pursuant to this Section 6.01(c) may constitute material non-public
information and that its possession of such information may subject the Investor
to the restrictions of the Securities Act and the Exchange Act.
          (d)   The Investor may suspend the provisions of this Article VI at
any time by delivery of a written notice to such effect to the Company. The
provisions of this Article VI shall

16



--------------------------------------------------------------------------------



 



terminate on the date on which the shares of Company Common Stock beneficially
owned by the Investor and its affiliates represent less than 10% of the
aggregate number of shares of Company Common Stock then outstanding.
ARTICLE VII
MISCELLANEOUS
     SECTION 7.01   Termination Generally. Except as otherwise specifically
provided herein, (i)   this Agreement shall terminate, except for this
Article 7, which shall survive such termination, (a) upon the written agreement
to that effect, signed by all parties hereto or all parties then possessing any
rights hereunder, (b) when the Investor and any of its Permitted Transferees
cease to beneficially own any shares of Common Stock or (c) upon the termination
of the Securities Purchase Agreement prior to the Initial Closing thereunder.
     SECTION 7.02   No Recourse(i)   . Notwithstanding anything that may be
expressed or implied in this Agreement, the Company and the Investor covenant,
agree and acknowledge that no recourse under this Agreement, or any documents or
instruments delivered in connection with this Agreement, shall be had against
any current or future director, officer, employee, stockholder, partner or
member of the Investor or of any of its affiliates, assignees or transferees,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any applicable Law, it being further expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future director,
officer, employee, stockholder, partner or member of the Investor or of any of
its affiliates, assignees or transferees for any obligations of the Investor
under this Agreement, or any documents or instruments delivered in connection
with this Agreement, for any claim based on, in respect of, or by reason of,
such obligations or their creation.
     SECTION 7.03   Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by telecopy
or by recognized overnight courier service to the respective parties at the
following addresses (or at such other address for a party as shall be specified
by notice given in accordance with this Section 7.03):
     (a)            if to the Company:
Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, Texas 77381
Attn: President and Chief Executive Officer
Fax: (281) 863-8095
with copies to each of:
Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, Texas 77381
Attn: Executive Vice President and General Counsel

17



--------------------------------------------------------------------------------



 



Fax: (281) 863-8010
and
Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, Texas 77381
Attn: Executive Vice President and Chief Financial Officer
Fax: (281) 863-8095
and
Vinson & Elkins L.L.P.
First City Tower
1001 Fannin Street, Suite 2500
Houston, TX 77002-6760
Attn: Mr. David Palmer Oelman
Fax: (713) 615 - 5861
     (b)            if to the Investor:
Invus, L.P.
c/o The Invus Group, L.L.C.
750 Lexington Avenue (30th Floor)
New York, New York 10022
Attention: Mr. Raymond Debbane
                 Mr. Christopher Sobecki
with a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Telecopy No.: (212) 455-2502
Attention: Mr. Robert Spatt
                 Mr. Peter Malloy
     SECTION 7.04   No Third Party Beneficiaries. This Agreement shall be
binding upon and inure solely to the benefit of each party hereto and, to the
extent permitted by this Agreement, their respective successors and permitted
assigns, and nothing herein, express or implied, is intended to or shall confer
upon any other person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.
     SECTION 7.05   Expenses. Upon demand by the Investor from time to time, the
Company shall promptly reimburse the Investor for, or shall promptly pay
directly on behalf of the Investor or its affiliates, all out-of-pocket costs,
fees and expenses (including all fees and expenses of counsel and other
advisors) reasonably incurred by the Investor and its affiliates or

18



--------------------------------------------------------------------------------



 



on their behalf in connection with or related to the investigation and
consideration of the Company and the Transactions (as defined in the Securities
Purchase Agreement), the authorization, preparation, negotiation, execution,
performance and enforcement of the Securities Purchase Agreement and the
Ancillary Agreements (as defined in the Securities Purchase Agreement) and other
documentation related thereto, the consummation of the transactions contemplated
by such agreements, and the monitoring and administration of the Investor’s and
its affiliates’ investment in the Company, except that the Company’s prior
written consent will be required for the reimbursement of fees and expenses of
consultants or experts engaged to advise on the Company’s conduct of its
business strategy or operations.
     SECTION 7.06   Governing Law. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of New York, except as to
matters governed by the internal corporation Laws of the State of Delaware. All
actions and proceedings arising out of or relating to this Agreement shall be
heard and determined exclusively in any New York state or federal court, in each
case sitting in the Borough of Manhattan. The parties hereto hereby (a) submit
to the exclusive jurisdiction of any New York state or federal court, in each
case sitting in the Borough of Manhattan, for the purpose of any action or
proceeding arising out of or relating to this Agreement brought by any party
hereto, and (b) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such action or proceeding, any claim that it is
not subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the action or
proceeding is brought in an inconvenient forum, that the venue of the action or
proceeding is improper, or that this Agreement or the transactions contemplated
hereby may not be enforced in or by any of the above-named courts.
     SECTION 7.07   Waiver of Jury Trial. Each of the parties hereto hereby
waives to the fullest extent permitted by applicable Law any right it may have
to a trial by jury with respect to any litigation directly or indirectly arising
out of, under or in connection with this Agreement or the transactions
contemplated hereby. Each of the parties hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce that foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement and the
transactions contemplated hereby, as applicable, by, among other things, the
mutual waivers and certifications in this Section 7.07.
     SECTION 7.08   Specific Performance. The parties hereto agree that
irreparable damage would occur in the event that any provision of this Agreement
was not performed in accordance with the terms hereof and that the parties
hereto shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at Law or in equity.
     SECTION 7.09   Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
     SECTION 7.10   Entire Agreement. This Agreement and the Related Agreements
constitute the entire agreement among the parties with respect to the subject
matter hereof and

19



--------------------------------------------------------------------------------



 



thereof and supersede all prior agreements and understandings, both written and
oral, among the parties, or any of them, with respect to the subject matter
hereof and thereof.
     SECTION 7.11   Assignment. This Agreement shall not be assigned by
operation of Law or otherwise without the express written consent of the parties
hereto (which consent may be granted or withheld in the sole discretion of any
party) and any such assignment or attempted assignment without such consent
shall be void; provided, that the Investor may assign any or all its rights
under this Agreement to one or more of its affiliates which purchase or hold
shares of Company Common Stock; provided, further, that no such assignment shall
relieve the Investor of any of its obligations hereunder and all shares of
Company Common Stock held by any subsidiary or affiliate of the Investor shall
be deemed to be held by the Investor for all purposes under this Agreement. Any
affiliate of the Investor which holds or acquires shares of Company Common Stock
shall be subject to the obligations of the Investor hereunder and all shares
owned by the Investor and its affiliates shall be aggregated and considered to
be owned by the Investor for all ownership thresholds hereunder.
     SECTION 7.12   Amendment. This Agreement may not be amended or modified
except (a) by an instrument in writing signed by, or on behalf of, the Company
and the Investor or (b) by a waiver in accordance with Section 7.13.
     SECTION 7.13   Waiver. Any party to this Agreement may (a) extend the time
for the performance of any of the obligations or other acts of the other party
or (c) waive compliance with any of the agreements of the other party or
conditions to such party’s obligations contained herein. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of any party hereto to assert any of its rights hereunder
shall not constitute a waiver of any of such rights. All rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available.
     SECTION 7.14   Severability. If any term or other provision of this
Agreement is held to be invalid, illegal or incapable of being enforced by any
rule of Law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect for so long as the
economic or legal substance of the transactions is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.
     SECTION 7.15   No Partnership. No partnership, joint venture or joint
undertaking is intended to be, or is, formed among the parties hereto or any of
them by reason of this Agreement or the transactions contemplated herein.
     SECTION 7.16   Public Announcements. Except as required by Law, no party to
this Agreement shall make, or cause to be made, any press release or public
announcement in

20



--------------------------------------------------------------------------------



 



respect of this Agreement or otherwise communicate with any news media without
the prior written consent of the other parties, and the parties shall cooperate
as to the timing and contents of any such press release or public announcement.
     SECTION 7.17   Delays or Omissions. It is agreed that no delay or omission
to exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
the Investors’ part of any breach, default or noncompliance under this Agreement
or any waiver on such party’s part of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.
     SECTION 7.18   Interpretation. The words “hereof”, “herein” and “hereunder”
and words of like import used in this Agreement shall refer to this Agreement as
a whole and not to any particular provision of this Agreement. When reference is
made in this Agreement to an Article or a Section, such reference shall be to an
Article or Section of this Agreement, unless otherwise indicated. The table of
contents, table of defined terms and headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice versa. Any
reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”
     SECTION 7.19   Cumulative Remedies. The rights and remedies provided by
this Agreement are cumulative and the use of any one right or remedy by any
party shall not preclude or waive its right to use any or all other remedies.
Said rights and remedies are given in addition to any other rights the parties
may have by Law or otherwise.
     SECTION 7.20   Construction. Each party hereto acknowledges and agrees it
has had the opportunity to draft, review and edit the language of this Agreement
and that no presumption for or against any party arising out of drafting all or
any part of this Agreement will be applied in any controversy, claim or dispute
relating to, in connection with or involving this Agreement. Accordingly, the
parties hereto hereby waive the benefit of any rule of Law or any legal decision
that would require, in cases of uncertainty, that the language of a contract
should be interpreted most strongly against the party who drafted such language.

21



--------------------------------------------------------------------------------



 



(signature page follows)

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

            COMPANY:

LEXICON PHARMACEUTICALS, INC.,
a Delaware corporation
      By:   /s/ Arthur T. Sands         Name:   Arthur T. Sands, M.D., Ph.D.   
    Title:   President and Chief Executive Officer     

            INVESTOR:

INVUS, L.P.,
a Bermuda limited partnership
      By:   /s/ Raymond Debbane         Name:   Raymond Debbane        Title:  
President of Invus Advisors, LLC,
its General Partner     

 